Citation Nr: 1815977	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-02 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a prostate condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for a shoulder disability.

5.  Entitlement to service connection for a back condition, also claimed as a central skeletal condition.

6.  Entitlement to service connection for a bilateral hip condition.

7.  Entitlement to service connection for a knee condition.

8.  Entitlement to service connection for a bilateral ankle condition.

9.  Entitlement to service connection for a bilateral foot condition, to include tinea pedis.

10.  Entitlement to service connection for neuropathy of the upper extremities.

11.  Entitlement to service connection for neuropathy of the lower extremities.

12.  Entitlement to service connection for glaucoma.

13.  Entitlement to service connection for a heart condition.

14.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

15.  Entitlement to service connection for diabetes mellitus, Type II.

16.  Entitlement to service connection for bilateral hearing loss.

17.  Entitlement to service connection for tinnitus.

18.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to March 1962 with additional service in the Army Reserves. 
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for prostate, hypertension, back, neck, hip, knee, ankle, foot, peripheral neuropathy affecting all extremities, glaucoma a, heart disease, acquired psychiatric and diabetes disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have a left ear hearing loss disability.

2.  The current right ear hearing loss has not been shown to have had its onset in service or within one year of service, nor is such disability shown to be related to active military service.

3.  The current tinnitus has not been shown to have had its onset in service or within one year of service, nor is such disability shown to be related to active military service.

4.  The lay and medical evidence does not show the presence of a shoulder disability or persistent or recurrent symptoms of such disability at any time.

CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a shoulder disability are not met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In this case, the Veteran's service connection claims were filed as an August 2015 fully developed claim pursuant to the Secretary's program to expedite VA claims.  See VA Form 21-526EZ.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, an appellant submits all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the appellant with a VA medical examination, may still be required prior to the adjudication of the claim.  The fully developed claim form includes notice to the appellant of what evidence is required to substantiate a claim for increase and of the appellant's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been obtained.  

The Board notes that service treatment records (STRs) from active service have not been obtained.  VA has made reasonable efforts to obtain the missing treatment records.  See 38 C.F.R. § 3.159(c)(2).  It received an October 2015 response from the National Personnel Records Center (NPRC) confirming that all available STRs had been sent.  See also VA Adjudication Manual, M21-1 III.iii.2.A.3.i (initial NPRC response sufficient to show unavailability).  The Veteran was notified about the missing STRs in November 2015.  In these circumstances, the duty to assist does not require additional action on the part of VA.  However, when a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran was afforded an audiological examination in December 2015.  The Board notes that the examiner did not consider whether noise exposure from National Guard service caused right ear hearing loss.  In this case, the Veteran has not asserted any noise exposure injury from ACDUTRA or INACDUTRA service and has a history of occupational noise exposure.  Since an injury or disease from ACDUTRA or injury from INACDUTRA possibly relating to current right ear hearing loss is not shown, an additional VA opinion or examination is not necessary.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (discussing limits on VA's duty to assist in providing a medical examination or opinion).

For the claimed shoulder disability, the Veteran was not afforded a VA examination.  VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the duty to provide an examination is not limitless.  Waters, 601 F.3d at 1278-79.  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.  In this case, the July 2015 evaluation from Dr. M-Q and the Veteran's January 2016 report do not identify any shoulder disability.  Similarly, review of VA treatment records and the lay evidence does not include any shoulder complaints.  In the absence of evidence of a current shoulder disability or persistent or recurrent symptoms of such disability, the low threshold for purposes of triggering VA's duty to provide an examination and the heightened duty to assist in cases where STRs are incomplete has not been met.  O'Hare, 1 Vet. App. at 367; Locklear, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Service connection laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101(21) and (24) (2012); 38 C.F.R. § 3.6(a) and (d) (2017). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C. §§ 101(24), 106, 1131.

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C. § 106(d); 38 C.F.R. § 3.6(e).

A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 38 U.S.C. §§ 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c), (d); Allen, supra.; Key v. Nicholson, 21 Vet. App. 54, 57 (2007).

For hearing loss, the laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection, nor does normal hearing shown on audiometric testing at separation bar service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.   38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C. § 1154(a).   See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

With respect to hearing loss and tinnitus as organic diseases of the nervous system and degenerative arthritis, such disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Tinnitus is also included within the category of organic diseases of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258 (2015).


III.  Hearing loss and tinnitus

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

As noted above, STRs from active service are unavailable for review.  The Veteran's DD 214 lists his military occupational specialty (MOS) as combat engineer and includes two firearm awards.  Active duty noise exposure is conceded.

Multiple Reserve service STRs are of record.  In January 1981, October 1986, March 1991 Reports of Medical History, the Veteran denied having or ever having hearing loss.  Contemporaneous audiograms showed normal hearing as detailed below.

The June 1981 audiogram showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
20
10
5
5
5

The October 1986 audiogram showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
15
15
LEFT
20
15
10
10
15


The March 1991 audiogram showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
10
5
LEFT
20
20
15
10
10


In June 2015, Dr. M-Q assessed the Veteran as having tinnitus and bilateral deafness due to military noise exposure.  

In November 2015, the Veteran reported that the worked as a police officer from 1974 through 2002 and left due to pension eligibility. 

In December 2015, the Veteran was afforded a VA audiology examination with review of the electronic claims folder.  The audiogram showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
40
LEFT
15
20
15
15
30

Maryland CNC Speech recognition scores were 100 percent for the right ear and 96 percent for the left ear.  Tympanometry findings were normal, except for the contralateral acoustic reflexes.  The examiner diagnosed sensorineural hearing loss.   For tinnitus, the examiner noted the complaints dating several years, but could not establish the time of onset.  She indicated that tinnitus was associated with hearing loss.  For the diagnosed bilateral hearing loss and tinnitus, the examiner provided a negative medical opinion.  She explained that it was well known that noise exposure caused either immediate hearing loss or progressive hearing deficit during noise exposure.  There was no retroactive hearing effect after the passage of years from the noise exposure incident.  She cited the normal hearing shown in June 1981, October 1986 and March 1991 weighing against a nexus.  For tinnitus, she cited the Veteran's reports of periodic tinnitus episodes over the past several years and occupational noise exposure from attending a fire arm range as a police officer as weighing against a nexus.  

In January 2016, the Veteran reported that he had a continuity of symptomatology for hearing loss beginning in service.  

(a) Left ear hearing loss

For the left ear, a current hearing loss disability is not shown.  38 C.F.R. § 3.385.  While the Board recognizes the Veteran's in-service noise exposure, Congress limits entitlement to service connection for cases where there is a current disability.  38 U.S.C. § 1131.  For hearing loss to be deemed a current disability, the Veteran must meet the criteria set forth in 38 C.F.R. § 3.385 (2017).  The current audiometric evidence of record demonstrates that the Veteran's left ear hearing loss does not meet the required threshold.  Moreover, while the Veteran's lay statements and his treating physician's report are competent as to the observation that he noticed diminished hearing from service, the current disability element of a claim for service connection for hearing loss can only be satisfied by the audiometric scores specified in 38 C.F.R. § 3.385.  Absent such audiometric readings, the existence of a current hearing loss disability has not been established, and service connection for this disability must therefore be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities"), as noted hearing loss disability is required by the applicable regulation to specifically meet specific audiometric requirements.  See 38 C.F.R. § 3.385.

For the above stated reasons, the preponderance of the evidence is against left hearing loss and there is no doubt to be resolved, even with consideration to the heightened duty to consider the benefit-of-the-doubt doctrine in cases where STRs are incomplete.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

(b) Right ear hearing loss

Based upon the evidence above, the Veteran contends that service connection for right ear hearing loss is warranted.  The record supports a finding that the Veteran had military noise exposure.  

The current audiogram confirms right ear hearing loss.  38 C.F.R. § 3.385.  The issue in dispute is a nexus.  In this case, the December 2015 VA examiner's opinion is probative medical evidence weighing against a nexus to military noise exposure.  It is reasonable to infer from the VA examiner's comments that the medical literature concerning noise induced hearing loss did not support a temporal lapse between noise exposure and hearing loss.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-7 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293-4 (2012).  In this case, the findings of relatively normal right ear hearing as recently as March 1991 weighed against a nexus to military noise exposure.  The December 2015 VA medical opinion is based upon scientific review of the Veteran's medical history, clinical interview and audiological examination of the Veteran.  It contains a plausible supporting explanation for the opinion based on an accurate characterization of the evidence of record.  For these reasons, the Board places significant weight on the December 2015 VA examiner's opinion concerning right ear hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board has also considered the chronic disease and continuity of symptomatology provisions for right ear hearing loss.  In this regard, the Veteran and Dr. M-Q. assert a nexus from a continuity of symptomatology.  However, their nexus reports are vague and generalized.  They do not counter the December 2015 VA examiner's rationale.  They do not explain the temporal lapse between noise exposure and right ear hearing loss disability, why occupational noise exposure is not causative factor or detail any particular noise exposure injury during ACDUTRA or INACDUTRA service.  In the context of this particular case, the Board does not find positive reports from Veteran and Dr. M-Q. persuasive in light of the December 2015 VA medical opinion.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

Rather, the Board finds the National Guard audiograms and specific, reasoned December 2015 medical opinion above to be of greater probative weight than the more general lay and medical assertions regarding right ear hearing loss.  Id. The National Guard audiograms showing normal hearing, albeit with a slight hearing acuity threshold shift, conflict with a continuity of symptomatology from active service.  Id.; 38 C.F.R. § 3.385.  In the absence of any explanation to the contrary, the National Guard audiograms are strongly suggestive that symptoms of right ear hearing loss were not present during active service, within a year of active service or otherwise attributable to a Reserve noise exposure injury.   Id.

For the above stated reasons, the preponderance of the evidence is against service connection for right ear hearing loss and there is no doubt to be resolved, even with consideration to the heightened duty to consider the benefit-of-the-doubt doctrine in cases where STRs are incomplete.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

(c) Tinnitus

The evidence establishes that the Veteran currently has tinnitus and had military noise exposure.  The service-connection element in dispute is a nexus.  In this regard, the December 2015 VA medical opinion weighs against the claim.  The examiner indicated that tinnitus was likely due to hearing loss.  In support of her opinion, she cited the Veteran's uncertainty as to onset and occupational noise exposure history as an alternative causal factor.  See Monzingo, 26 Vet. App. at 105-7; Acevedo v. Shinseki, 25 Vet. App. at 293-4.  The December 2015 VA medical opinion is based upon scientific review of the Veteran's medical history, clinical interview and audiological examination of the Veteran.  It contains a plausible supporting explanation for the opinion based on an accurate characterization of the evidence of record.  For these reasons, the Board places significant weight on the December 2015 VA examiner's opinion concerning tinnitus.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board has considered the Veteran and Dr. M-Q.'s nexus reports.  Their reports are generalized and do not refute the December 2015 VA medical opinion.  In the absence of any explanation to the contrary, the Board does not find the positive reports from the Veteran or Dr. M-Q probative to show tinnitus manifesting during active service, within a year of active service or otherwise attributable to National Guard noise exposure.  Caluza, 7 Vet. App. at 511; King, 700 F.3d at 1345.

For the above stated reasons, the preponderance of the evidence is against service connection for tinnitus and there is no doubt to be resolved, even with consideration to the heightened duty to consider the benefit-of-the-doubt doctrine in cases where STRs are incomplete.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

IV.  Shoulder Disability

As noted above, STRs from active service are unavailable for review.  The Veteran completed a Report of Medical History in January 1981, October 1986 and March 1991.  In each report, he denied painful or "trick" shoulder or elbow.  Contemporaneous clinical examinations did not show any clinical abnormality for the shoulder.  

In his August 2015 claim, the Veteran identified a shoulder joint disability in addition to other joints for which he claimed as service-connected disabilities.  

VA treatment records from April 2013 to February 2016 do not include any complaints or clinical findings regarding either shoulder. 

As noted above, the reports from Dr. M-Q in July 2015 and the Veteran in January 2016 do not identify any shoulder joint condition as a current disability.  As a threshold issue, a current shoulder joint disability must be established.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C. 1110 and 38 U.S.C. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this case, the Board finds that a current shoulder joint disability is not shown at any time during the appeals period.  Id.  The Board notes that a current disability encompasses any diagnosis given proximately to filing the claim and any diagnosis that appears during the claims period even if it later resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).  The report of a shoulder joint disability is limited to its identification in the August 2015 claim.  Dr. M-Q and the Veteran do not list it as a current medical condition in their statements supporting the claim.  VA primary care records are devoid for complaints about shoulder pain.  AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute).  For the above reasons, the evidence weighs against a current shoulder disability for VA compensation purposes due to lack of identification of shoulder disability or persistent or recurrent symptoms of such disability.
 
The question of whether symptoms such as pain, tingling, or numbness could constitute a disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131);  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal"). See also Saunders v. Shulkin, No. 17-1466 (Notice of Docketing filed Jan. 1, 2017, argued November 6, 2017) (addressing the question of whether pain alone can constitute disability).  In this case, however, there is no evidence or argument of shoulder pain due to disease or injury in service, and entitlement to service connection for a shoulder disability is therefore not warranted.  See Sanchez-Benitez v. Principi, 259 F.3d at 1361-62 (a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury").

For the above stated reasons, the preponderance of the evidence is against service connection for a shoulder condition and there is no doubt to be resolved, even with consideration to the heightened duty to consider the benefit-of-the-doubt doctrine in cases where STRs are incomplete.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for right ear hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a shoulder disability is denied.  


REMAND

Although the Board regrets the delay, VA examinations are needed for the remaining service connection claims to ensure that the Veteran receives every possible consideration.

Service connection claims for prostate, hypertension, heart disease, back, neck, hip, knee, ankle, tinea pedis and rash, peripheral neuropathy of all extremities, glaucoma, diabetes and psychiatric disabilities. 

As noted above, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

In this case, Dr. M-Q provided a June 2015 medical opinion that the above claimed disabilities were related to military service.  In January 2016, the Veteran reported that he had blood pressure increase, diabetes, foot fungus, back pain, knee pain and vision problems since service.  In his December 2016 substantive appeal, he requested VA examinations to substantiate his claims.  

Although STRs from National Guard service generally indicate the Veteran had good health for many years following active service and Dr. M-Q does not provide an explanation for his opinion, the Board finds that VA examinations are needed given the heightened duty to assist in the absence of STRs and the low nexus threshold for purposes of triggering VA's duty to furnish an examination.  38 C.F.R. § 3.159(c); Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

TDIU

The claims for service connection being remanded could have a bearing on the Veteran's claim for a TDIU.  Thus, the service connection claims are inextricably intertwined with the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As such, the Board will defer adjudication on the TDIU claim pending the requested development of the claims being remanded.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify any instance of VA medical treatment.  Take appropriate action based upon his response.    

2.  Request that the Veteran identify any private medical provider who has treated him for any of the claimed disabilities and that he submit medical record releases for all records from his primary care physician, Dr. M-Q. and any other private healthcare provider furnishing relevant medical treatment. 

If he responds, take appropriate action to secure the identified private medical records with documentation of all search efforts.  Notify the Veteran of any inability to obtain sufficiently identified records and inform him that he may submit any records in his possession directly to VA.

3.  After all records and/or responses have been associated with the claims file, arrange for the Veteran to undergo a VA prostate examination.  The purpose of the examination is to ascertain the nature and etiology of the claimed prostate disorder.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All necessary studies and tests should be conducted.

The examiner should specifically diagnose and describe all prostate disorders found to be present.   

The examiner should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that any prostate disorder had its onset during active service or is related to any in-service disease, event, or injury.

In formulating the medical opinions, the examiner must specifically consider the Veteran's military occupational specialty as a Combat Engineer, his recollections of any event, injury or disease incurred in service, and Dr. M-Q's June 2015 medical opinion.   

The examiner must provide reasons for all opinions, addressing the medical and lay evidence.

4.  After all records and/or responses have been associated with the claims file, arrange for the Veteran to undergo a VA cardiovascular examination for claimed hypertension and heart disease.  The purpose of the examination is to ascertain the nature and etiology of these claimed disabilities.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All necessary studies and tests should be conducted.

The examiner should specifically diagnose and describe all hypertensive and cardiovascular disorders. 

The examiner should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that hypertension or any cardiovascular disorder had its onset during active service or is related to any in-service disease, event, or injury or initially manifested within a year of his March 1962 active service separation.

In formulating the medical opinions, the examiner must specifically consider the Veteran's military occupational specialty as a Combat Engineer, his recollections of any event, injury or disease incurred in service, and Dr. M-Q's June 2015 medical opinion.   

The examiner must provide reasons for all opinions, addressing the medical and lay evidence.

5.  After all records and/or responses have been associated with the claims file, arrange for the Veteran to undergo a VA orthopedic examination for his claimed back, neck, hip, knee and ankle disabilities.  The purpose of the examination is to ascertain the nature and etiology of these claimed orthopedic disabilities.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All necessary studies and tests should be conducted.

The examiner should specifically diagnose and describe all back, neck, hip, knee and ankle disabilities found to be present. 

The examiner should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that any current back, neck, hip, knee or ankle disability had its onset during active service or is related to any in-service disease, event, or injury.  In the case of degenerative arthritis, the examiner must consider whether it was manifest within a year of the Veteran's March 1962 active service separation.

In formulating the medical opinions, the examiner must specifically consider the Veteran's military occupational specialty as a Combat Engineer, his recollections of any event, injury or disease incurred in service, and Dr. M-Q's June 2015 medical opinion.   

The examiner must provide reasons for all opinions, addressing the medical and lay evidence.

6.  After all records and/or responses have been associated with the claims file, arrange for the Veteran to undergo a VA dermatology examination for his claimed tinea pedis and rash.  The purpose of the examination is to ascertain the nature and etiology of these claimed dermatological disability, claimed as a foot disorder.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All necessary studies and tests should be conducted.

The examiner should specifically diagnose and describe all dermatological disorders found to be present, particularly in regard to the foot.   

The examiner should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that any dermatological disorder had its onset during active service or is related to any in-service disease, event, or injury.

In formulating the medical opinions, the examiner must specifically consider the Veteran's military occupational specialty as a Combat Engineer, his recollections of any event, injury or disease incurred in service, and Dr. M-Q's June 2015 medical opinion.   

The examiner must provide reasons for all opinions, addressing the medical and lay evidence.

7.  After all records and/or responses have been associated with the claims file, arrange for the Veteran to undergo a VA neurology examination for his peripheral neuropathy affecting all extremities.  The purpose of the examination is to ascertain the nature and etiology of these claimed neurological disabilities.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All necessary studies and tests should be conducted.

The examiner should specifically diagnose and describe all neuropathy type disorders found to be present in each extremity. 

The examiner should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that any neurological disorder had its onset during active service or is related to any in-service disease, event, or injury.

In formulating the medical opinions, the examiner must specifically consider the Veteran's military occupational specialty as a Combat Engineer, his recollections of any event, injury or disease incurred in service, and Dr. M-Q's June 2015 medical opinion.   

The examiner must provide reasons for all opinions, addressing the medical and lay evidence.

8.  After all records and/or responses have been associated with the claims file, arrange for the Veteran to undergo a VA endocrine examination for glaucoma and diabetes.    The purpose of the examination is to ascertain the nature and etiology of these claimed disorders.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All necessary studies and tests should be conducted.

The examiner should specifically diagnose and describe claimed glaucoma and diabetes disabilities. 

The examiner should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that diabetes and glaucoma had its onset during active service.  

In the case of diabetes, the examiner must further consider whether it was manifest within a year of the Veteran's March 1962 active service separation.

In the case of glaucoma, the examiner should also provide opinions as to whether it is at least as likely as not (50 percent or greater probability) caused or aggravated by diabetes.

In formulating the medical opinions, the examiner must specifically consider the Veteran's military occupational specialty as a Combat Engineer, his recollections of any event, injury or disease incurred in service, and Dr. M-Q's June 2015 medical opinion.   

The examiner must provide reasons for all opinions, addressing the medical and lay evidence.

9.  After all records and/or responses have been associated with the claims file, arrange for the Veteran to undergo appropriate VA examination by a psychiatrist or psychologist.  The purpose of the examination is to ascertain the nature and etiology of any current psychiatric disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination. 

The examiner must clinically interview the Veteran about his history and current nature of psychiatric symptoms.  

The examiner should provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for a psychiatric disorder.  (If psychological testing is necessary to render this opinion, such testing should be undertaken.)  If the examiner finds that the Veteran meets the criteria for a psychiatric disorder, the examiner must opine any whether it is at least as likely as not (50 percent or greater probability) to any incident of the Veteran's active service. 

In formulating the medical opinions, the examiner must specifically consider the Veteran's military occupational specialty as a Combat Engineer and his recollections of psychiatric symptoms and/or treatment in service, and Dr. M-Q's June 2015 medical opinion.   

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

10.  Then, review all newly generated evidence to determine that the VA examinations are substantially complaint with the remand instructions and whether any additional development, to include VA examination(s) or opinions are necessary.  

11.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


